                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO



Civil Action No. 19-cv-2381-MEH-REB


WALTER CHARNOFF

       Plaintiff,

v.

NANCY LOVING d/b/a ARTSUITE NY, et al.

        Defendants.



                    PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT


       Plaintiff, Walter Charnoff, (“Mr. Charnoff” or “Plaintiff”) by and through his undersigned

counsel, The Law Office of Ian T. Hicks, LLC, hereby respectfully files his Motion, as follows:

       Certificate of Conferral: Plaintiff conferred with counsel for Defendants, who oppose.

                                     I.      INTRODUCTION

       Plaintiff respectfully requests the Court grant it summary judgment on liability against

Defendants Nancy Loving (“Ms. Loving”) and Art Port, LLC, (“AP”), on his claims for breach of

contract and civil theft. This case arises out of two purchases of art by Plaintiff that were solicited

by Ms. Loving, while acting as the owner and manager of AP, which is a New York limited

liability company through which her art gallery, ArtSuite Gallery (“AS”), operated.
        It is undisputed that Plaintiff fully performed his contractual obligations by transmitting

$186,000.00, the final payment of which was received no later than November 14, 2017. It is

likewise undisputed that Ms. Loving and AP promised, in addition to shipping the art, (1) to

provide certificates of authenticity, (2) to ensure that all art was signed by the artist, Harold

Garde, and (3) that Plaintiff was not responsible for sales tax. Ms. Loving and AP breached each

of these obligations. The art, although shipped without notice after suit was filed in 2019, did not

include certificates of authenticity. Similarly, the art purportedly comprising Plaintiff’s purchase

has many pieces that do not have a signature, and the artist is over ninety years old in the midst of

a pandemic. And after stating in several writings that Plaintiff was not responsible for sales tax,

they changed their minds, in order to avoid their contractual obligations.

        Most important, however, is the fact that Ms. Loving and AP explicitly refused to ship the

art, unless Plaintiff agreed to sign a “mandatory” sales contract (the “Sales Contract”) that was not

transmitted until the year 2019, nearly two years after Plaintiff had fully performed under the

parties’ existing agreement by paying in full. That Sales Contract, if signed by Plaintiff, would

have fundamentally changed the parties’ rights and obligations under their existing agreement, by

(1) having Plaintiff agree to an “as is” clause regarding the condition of the art he had not seen for

years and which later turned out to be significantly damaged, (2) eliminating Plaintiff’s right to

reproduce images of the art for his own use by having him agree that Mr. Garde retained the

copyrights to the art even though Plaintiff was the owner, and (3) making Plaintiff responsible to

pay the very same sales tax that Ms. Loving and AP had already promised was not Plaintiff’s

responsibility, in order to induce his purchases.

        As was his right, Plaintiff refused to renegotiate the parties’ existing agreement after he

had already fully performed and after Ms. Loving and AP were already in breach. It was this



                                                    2
rightful refusal that Ms. Loving and AP used as the lynchpin for refusing to ship the art, for

continuing to detain the art, and as the leverage to extract further concessions to which they were

not entitled. Based on these undisputed facts, Ms. Loving and AP not only breached the most

important component of the contract, to ship the art once paid for, they also wrongfully detained it

after Plaintiff had fully performed, and they are thus liable for civil theft and conversion.

        In summary, Ms. Loving and AP are liable for breach of contract for (1) failing to ship the

art and refusing to release it to Plaintiff unless he agreed to sign the Sales Contract, (2) failing to

provide certificates of authenticity, (3) failing to ensure the art was signed prior to shipment, and

(4) attempting to make Plaintiff liable for sales tax after promising none would be charged. The

evidence is clear, unmistakable, and under the undisputed facts they establish, Plaintiff is entitled

to judgment as a matter of law on liability for his claims of civil theft and breach of contract.

                 II.    STATEMENT OF UNDISPUTED MATERIAL FACTS

        1.       Plaintiff made two purchases of art authored by Harold Garde (“Mr. Garde”) from

AP. See Decl. of Walter Charnoff, attached as Exhibit A, ¶¶ 1-8.1

        2.       The price for the two purchases was $45,120.00 and $141,000.00, respectively.

Id., ¶¶ 8-10. The contract required AP to (1) ship the art to Colorado where I could take

possession, (2) ensure that each piece of art was signed by the artist, Harold Garde (“Mr. Garde”),

(3) provide certificates of authenticity with the art, and (4) that I would not be responsible for

sales tax. Id.




1
 The citations to paragraphs in Plaintiff’s Declaration include the Exhibits attached to the
Declaration, incorporated by reference under Fed. R. Civ. P. 10.
                                                    3
         3.      Plaintiff fully performed by making payment in full no later than November 18,

2018. Id., ¶ 11; Fed. R. Civ. P. 30(b)(6) Dep. Tr. of Art Port LLC, attached as Exhibit B, 171:16-

172:6.

         4.      Despite his payment in full in 2017, AP and Ms. Loving refused to ship his art

unless he signed a document entitled “Sales Agreement.” See Ex. A, ¶ 11; Ex. B, 168:5-174:20.

         5.      The Sales Agreement, however, included a number of provisions that materially

altered the parties’ agreement, including (1) it had an “as-is” clause that made Plaintiff

responsible for any damage to the art that I had not seen for over a year, (2) it restricted

Plaintiff’s copyright to the art so I could not use it freely, and (3) it made Plaintiff responsible for

sales tax. See Ex. A, ¶¶ 11-16.

         6.      Further, there were no certificates of authenticity shipped with the art. See Ex. B,

180:25-182:23. Moreover, numerous pieces of art were not signed. See Ex. A, ¶ 17. As a result,

the value of the art, as to a substantial and material degree to Plaintiff, has been significantly

reduced and moreover, he did not receive the benefit of his bargain, which constitutes damages.

Id., ¶¶ 14-18.

                                   III.    LEGAL ARGUMENT

A.       Ms. Loving and AP are Liable for Breach of Contract and Civil Theft

         This Motion presents a straightforward argument and undisputed facts: Plaintiff was

promised to receive signed art, certificates of authenticity, the art would be shipped to Colorado,

and Plaintiff would not be responsible for sales tax, but he received none of these promises. SMF,

¶¶ 1-6. Furthermore, Ms. Loving and AP unlawfully retained his art in order to extract a new

contract, that materially changed the parties’ existing agreement, the Sales Agreement. SMF, ¶ 5.

Because of Ms. Loving and AP’s wrongful actions, Plaintiff has suffered damages that are



                                                   4
cognizable and did not receive the benefit of his bargain, whether viewed as substantial or full and

complete performance.

       It has long been the law in Colorado that a party attempting to recover on a claim for

breach of contract must prove the following elements: (1) the existence of a contract; (2)

performance by the plaintiff or some justification for nonperformance; (3) failure to perform the

contract by the defendant; and (4) resulting damages to the plaintiff. W. Distrib. Co. v. Diodosio,

841 P.2d 1053, 1058 (Colo. 1992). The elements of civil theft are that the defendant knowingly

obtained control over or retained the plaintiff’s property, and did so without authorization. See,

e.g., Tisch v. Tisch, 2019 COA 41, ¶ 51, 439 P.3d 89, 103 (Colo. App. 2019); C.R.S. § 18-4-405

(setting forth unlawfully retaining element of civil theft).

       Here, Ms. Loving’s and AP’s wrongful acts establish liability and the existence of damage

for both breach of contract and civil theft. She had no right to retain his property in order to

extract further concessions like signing the Sales Agreement that were not part of the parties

contract. Therefore summary judgment is proper on these two claims.

                                      IV.     CONCLUSION

       Summary judgment in Plaintiff’s favor is proper for the reasons stated.




                                                   5
Dated this 19th day of October, 2020

                                                     /s/ Ian T. Hicks, Esq.
                                                     Ian T. Hicks, Reg. No., 39332
                                                     The Law Office of Ian T. Hicks LLC
                                                     Attorney for Plaintiff
                                                     6000 East Evans Avenue, Suite 1-360
                                                     Denver, Colorado, 80222
                                                     Telephone: (720) 216-1511
                                                     Facsimile: (303) 648-4169
                                                     E-mail: ian@ithlaw.com




                                CERTIFICATE OF SERVICE

       The undersigned hereby certifies that on October 16, 2020, the foregoing Motion was filed

via CM/ECF, and served upon the following:

Shoemaker Ghiselli + Schwartz, LLC
Elizabeth H. Getches
Cynthia A. Mitchell
SHOEMAKER GHISELLI + SCHWARTZ LLC
1811 Pearl Street
Boulder, CO 80302
Telephone: (303) 530-3452
Email: lgetches@sgslitigation.com
Attorney for Defendants other than Martin St. Pierre, Alicia St. Pierre, and ISP Holdings, Inc.

Thomas H. Wagner, #38135
Anderson Law Group
7385 W. Highway 50
Salida, CO 81201
Telephone: (719) 539-7003
tom@anderson-lg.com
Counsel for Defendants Martin St. Pierre, Alicia St. Pierre, and ISP Holdings, Inc.




                                                            s/Ian T. Hicks, Esq.




                                                6
